Case 1:19-cr-00780-LAK Document9 Filed 10/31/19 Page 1 of 7

Ty : Sera aily gun if i ;

UNITED STATES DISTRICT COURT ORIGINAL

SOUTHERN DISTRICT OF NEW YORK

    

 

a a a ee x
UNITED STATES OF AMERICA
-y.-
SYLVIA ASH,
Defendant.
woe ee ee ee x
COUNT ONE

(Conspiracy to Obstruct Justice)

The Grand Jury charges:

1. From at least in or about January 2018, up to and
including at least in or about July 2018, in the Southern
District of New York and elsewhere, SYLVIA ASH, the defendant,
and others known and unknown, willfully and knowingly did
combine, conspire, confederate, and agree together and with each
other to commit offenses against the United States, to wit,
obstruction of justice, in violation of Title 18, United States
Code, Sections 1519 and 1512(c).

2. It was a part and object of the conspiracy that SYLVIA
ASH, the defendant, would and did knowingly alter, destroy,
mutilate, conceal, cover up, falsify, and make a false entry in
a record, document, and tangible object with the intent to
impede, obstruct, and influence the investigation and proper

administration of a matter within the jurisdiction of a

 
Case 1:19-cr-00780-LAK Document9 Filed 10/31/19 Page 2 of 7

department and agency of the United States and in relation to
and contemplation of such a matter, to wit, ASH agreed to sign a
false and misleading document in an attempt to impede, obstruct,
and influence a federal investigation of the former Chief
Executive Officer (“CEO”) and others of Municipal Credit Union
(the “Credit Union”), in violation of Title 18, United States
Code, Section 1519.

3. It was a further part and object of the conspiracy
that SYLVIA ASH, the defendant, would and did corruptly alter,
destroy, mutilate, and conceal a record, document, and other
object and attempt to do so, with the intent to impair the
object’s integrity and availability for use in an official
proceeding, and otherwise would and did obstruct, influence, and
impede an official proceeding, and attempt to do so, to wit, ASH
agreed to obstruct, influence, and impede a federal
investigation of the former CEO and others of the Credit Union,
in violation of Title 18, United States Code, Section 1512(c),
and sought to carry the scheme out, by among other things,

{i) concealing and deleting text messages and email messages and
wiping an Apple iPhone to seek to destroy and impair the
availability of evidence, including evidence that had been

sought from her by federal grand jury subpoenas, and (ii) making

 

 
Case 1:19-cr-00780-LAK Document9 Filed 10/31/19 Page 3 of 7

false and misleading statements to federal law enforcement
officers.
Overt Acts

4. In furtherance of the conspiracy and to effect the
illegal objects thereof, the following overt acts, among others,
were committed and caused to be committed in the Southern
District of New York and elsewhere:

a. In or about January 2018, in New York, New York,
SYLVIA ASH, the defendant, signed a false and misleading
memorandum regarding millions of dollars that the CEO had
obtained from the Credit Union.
b. On or about March 1, 2018, in New York, New York,

ASH falsely stated to a Special Agent with the United States
Attorney's Office for the Southern District of New York (the
“Special Agent” with the “USAO-SDNY”) that, after ASH became
Chair of the Board of Directors of the Credit Union (the
“Board”), the Credit Union’s then-General Counsel (the “General
Counsel”) informed ASH that the CEO had the option under his
employment contract to receive monetary payments to obtain long-
term disability insurance (“LTD insurance”) instead of having
the Credit Union purchase LTD insurance for the CEO, although

the General Counsel did not consider that approach advisable.

 
Case 1:19-cr-00780-LAK Document9 Filed 10/31/19 Page 4 of 7

Cc. On or about April 6, 2018, ASH informed the
Special Agent, who was in New York, New York, that ASH did not
have any materials to produce in response to a federal grand
jury subpoena served on her on or about March 13, 2018.

d. On or about June 23, 2018, ASH caused an Apple
iPhone X, which had been provided to her by the Credit Union, to
be wiped.

e. On or about July 6, 2018, ASH caused an
incomplete set of materials in response to a federal grand jury
subpoena served on her on or about June 18, 2018 to be produced
to the USAO-SDNY.

£. On or about July 9, 2018, in New York, New York,
ASH falsely stated to the Special Agent that, after she became
Chair of the Board, she discussed with the General Counsel the
CEO’s interest in receiving monetary payments in lieu of a long-
term disability insurance policy, and the General Counsel
advised that this was permissible but not advisable.

g. On or about July 13, 2018, ASH caused the Credit
Union to be falsely told that she had “not wiped, deleted,
reset, factory restored, imaged or copied any of [the Credit
Union] ‘s electronic devices.”

{Title 18, United States Code, Section 371.)

 

 

 
Case 1:19-cr-00780-LAK Document9 Filed 10/31/19 Page 5 of 7

COUNT ‘TWO

(Obstruction of Justice)

The Grand Jury further charges:

5. In or about January 2018, in the Southern District of
New York and elsewhere, SYLVIA ASH, the defendant, knowingly
altered, destroyed, mutilated, concealed, covered up, falsified,
and made a false entry in a record, document, and tangible
object with the intent to impede, obstruct, and influence the
investigation and proper administration of a matter within the
jurisdiction of a department and agency of the United States and
in relation to and contemplation of such a matter, to wit, ASH
signed a false and misleading memorandum regarding millions of
dollars that the CEO obtained from the Credit Union, in an
attempt to obstruct and influence a federal investigation of the
CEO and others.

(Title 18, United States Code, Sections 1519 and 2.)

COUNT THREE

(Obstruction of Justice)
The Grand Jury further charges:
6. From at least in or about January 2018, up to and
including at least in or about July 2018, in the Southern

District of New York and elsewhere, SYLVIA ASH, the defendant,

 

 

 
Case 1:19-cr-00780-LAK Document9 Filed 10/31/19 Page 6 of 7

corruptly altered, destroyed, mutilated, and concealed a record,
document, and other object, and attempted to do so, with the
intent to impair the object’s integrity and availability for use
in an official proceeding, and otherwise obstructed, influenced,
and impeded an official proceeding, and attempted to do so, to
wit, ASH (i) concealed and deleted text messages and email
messages and wiped an Apple iPhone to seek to destroy and impair
the availability of evidence, including evidence that had been
sought from her by federal grand jury subpoenas, and (ii) made
false and misleading statements to federal law enforcement
officers in connection with a federal investigation of the CEO
and others.

(Title 18, United States Code, Sections 1512(c) and 2.)

C4 Base £ (IK eto J. Ber
FOREPERSON GEOFFREYJS. BERMAN
“ UNITED STATES ATTORNEY

  

 
Case 1:19-cr-00780-LAK Document9 Filed 10/31/19 Page 7 of 7

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
-_ Vv. —
SYLVIA ASH,

Defendant.

INDICTMENT
19 Cr. ( }

{18 U.S.C. §8§ 2, 1512(e),
and 1519.)

GEOFFREY S. BERMAN
United States Attorney.

A TRUE BILL

C Lents

Foreperson.

 

     

 
